Title: From George Washington to the Commissioners for the Exchange of Prisoners, 10 April 1779
From: Washington, George
To: Commissioners for the Exchange of Prisoners



[Middlebrook, 10 April 1779]

Whereas, in pursuance of full powers to me given by the Honorable the Congress of the United States, a proposition was made by me on the 14th day of March last to His Excellency Sir Henry Clinton for the settlement of a general Cartel and for appointing Commissioners to confer thereupon, which was acceded to by him on the 31st: of the same Month and by a subsequent communication on the 4th instant.
In order to carry the said proposition into effect, and to make the most liberal—permanent and extensive provision for the exchange and accomodation of prisoners of War.
You Colonel William Davies and Lieutenant Colonel Robert Hanson Harrison are hereby appointed to meet such Commissioners of suitable rank as shall come duly authorised on the part of His Excellency Sir Henry Clinton on Monday the 12th Instant at Amboy—and at any place afterwards to which it may be thought proper to adjourn.
With them to treat, confer, determine and conclude upon a Cartel for the exchange of prisoners and for all matters whatsoever which may be properly contained therein on principles of Justice—humanity and mutual advantage; and agreable to the custom and practice of War among civilized Nations; For all which this shall be your sufficient Warrant—and your engagements being interchanged shall be ratified and confirmed by me.
Given under my Hand and Seal at Head Quarters Middle Brook this 10th day of April 1779.
Go: Washington
